IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


CITY OF PHILADELPHIA                       : No. 199 EM 2016
                                           :
                                           :
            v.                             :
                                           :
                                           :
CHARMAINE PRATER AND C/O ELLA              :
MASSARD PRATER, AN                         :
INCAPACITATED PERSON                       :
                                           :
                                           :
PETITION OF: CHARMAINE PRATER              :


                                      ORDER



PER CURIAM

      AND NOW, this 24th day of January, 2017, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED.